HELD BY THE COURT (INGERSOLL, District Judge):
That, to enable the libel-lants to enforce their right to be made good, they must submit such evidence as will enable the court to say what sum will make them good. That the most satisfactory way of determining whether the brace clamps would be required would have been to repair the boat fully. This, however, was not done, and the evidence is not sufficient to satisfy the court that they are required. That the evidence of depreciation given is not sufficient to support that item. It is too speculative and uncertain. That the report must therefore be so modified as. to strike out those two items.